Order insofar as appealed from reversed on the law, with $10 costs and disbursements, and motion granted as to paragraph No. 1 of the demand, without costs. Memorandum: The defendants are entitled to know the names and addresses of the various persons who had previously been bitten as alleged in paragraphs third and fourth of the complaint in order to make preparation to meet such proof. (See Robson V. Driscoll, 278 App. Div. 847 ; 4 Carmody-Wait on New York Practice, § 18, p. 633.) All concur. (Appeal from part of an order denying a motion to require plaintiff to deliver to defendants a bill of particulars as set forth in the motion insofar as it denied demand for bill of particulars contained in paragraph 1.) Present — Taylor, P. J., Yaughan, Kimball, Piper and Wheeler, JJ.